Exhibit 10.7
DUOYUAN PRINTING, INC.
2009 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
Duoyuan Printing, Inc., a Wyoming corporation (the “Company”), hereby grants
restricted stock units relating to its shares of common stock, $0.001 par value
(the “Stock”), to the individual named below as the Grantee, subject to the
vesting conditions set forth in the attachment. Additional terms and conditions
of the grant are set forth in this cover sheet, in the attachment and in the
Company’s 2009 Omnibus Incentive Plan (the “Plan”).
Grant Date:                                , 200          
Name of Grantee:                                                                
State of Residence:                                           
Employee Identification Number:
                    -                    -                    
Number of Restricted Stock Units (RSUs) Covered by Grant:
                                        
Vesting Start Date:                                         
Vesting Schedule:

     
Vesting Date
  Number of RSUs that vest, as
a fraction of the number of
RSUs granted
[The 1 year anniversary of the Vesting Start Date
  1/4
The 2 year anniversary of the Vesting Start Date
  1/4
The 3 year anniversary of the Vesting Start Date
  1/4
The 4 year anniversary of the Vesting Start Date
  1/4]

     By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan, a copy of which is also attached.
You acknowledge that you have carefully reviewed the Plan, and agree that the
Plan will control in the event any provision of this Agreement should appear to
be inconsistent with the Plan. Certain capitalized terms used in this Agreement
are defined in the Plan, and have the meaning set forth in the Plan.

             
Grantee:
                          (Signature)
   
 
           
Company:
                          (Signature)
   
 
           
 
  Title:        
 
     
 
   

Attachment
     This is not a stock certificate or a negotiable instrument.

 



--------------------------------------------------------------------------------



 



DUOYUAN PRINTING, INC.
2009 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT

     
Restricted Stock Unit Transferability
  This grant is an award of stock units in the number of units set forth on the
cover sheet, subject to the vesting conditions described below (“Restricted
Stock Units”). Your Restricted Stock Units may not be transferred, assigned,
pledged or hypothecated, whether by operation of law or otherwise, nor may the
Restricted Stock Units be made subject to execution, attachment or similar
process.
 
   
Definitions
  Capitalized terms not defined in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan.
 
   
Vesting
  Your Restricted Stock Unit grant vests as to the number of Stock Units
indicated in the vesting schedule on the cover sheet, on the Vesting Dates shown
on the cover sheet, provided you are in Service on the Vesting Date and meet the
applicable vesting requirements set forth on the cover sheet. No additional
Stock Units will vest after your Service has terminated for any reason.
 
   
Delivery of Shares
  Delivery of vested shares of Stock will be made within three (3) days of the
applicable anniversary of the Vesting Date; provided, that, if such Vesting Date
occurs during a period in which you are (i) subject to a lock-up agreement
restricting your ability to sell Stock in the open market or (ii) are restricted
from selling Stock in the open market because a trading window is not available,
delivery of such vested shares will be delayed until the date immediately
following the expiration of the lock-up agreement or the opening of a trading
window but in no event beyond 21/2 months after the end of the calendar year in
which the shares would have been otherwise delivered; and provided further that
you have been continuously in Service to the Company or a Subsidiary from the
Grant Date until the Vesting Date. The resulting aggregate number of vested
shares of Stock will be rounded to the nearest whole number, and you cannot vest
in more than the number of shares covered by this grant.
 
   
Forfeiture of Unvested Units
  In the event that your Service terminates for any reason, you will forfeit to
the Company all of the Restricted Stock Units

-2-



--------------------------------------------------------------------------------



 



     
 
  that have not yet vested or with respect to which all applicable restrictions
and conditions have not lapsed.
 
   
Death
  If your Service terminates because of your death, then you will forfeit to the
Company all of the Restricted Stock Units that have not yet vested or with
respect to which all applicable restrictions and conditions have not lapsed.
 
   
Disability
  If your Service terminates because of your Disability, then you will forfeit
to the Company all of the Restricted Stock Units that have not yet vested or
with respect to which all applicable restrictions and conditions have not
lapsed.
 
   
Leaves of Absence
  For purposes of this option, your Service does not terminate when you go on a
bona fide employee leave of absence that was approved by the Company in writing,
if the terms of the leave provide for continued Service crediting, or when
continued Service crediting is required by applicable law. However, your Service
will be treated as terminating 90 days after you went on employee leave, unless
your right to return to active work is guaranteed by law or by a contract. Your
Service terminates in any event when the approved leave ends unless you
immediately return to active employee work.

The Company determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan.
 
   
Withholding Taxes
  You agree, as a condition of this grant, that you will make acceptable
arrangements, which must be consistent with and permitted by the rules and
regulations established by the Company and the plan administrator, to pay any
withholding or other taxes that may be due as a result of vesting in Restricted
Stock Units or your acquisition of Stock under this grant. In the event that the
Company determines that any withholding payment is required relating to this
grant under Applicable Laws, the Company will have the right to: (i) require
that you arrange such payments to the Company, or (ii) cause an immediate
forfeiture of shares of Stock subject to the Restricted Stock Units granted
pursuant to this Agreement in an amount equal to the withholding or other taxes
due. In addition, in the Company’s sole discretion and consistent with the
Company’s rules and regulations, the Company may permit you to pay the
withholding or other taxes due as a result of the vesting of your Restricted
Stock Units by delivery (on a form acceptable to the Board) of an irrevocable
direction to a licensed securities broker selected

-3-



--------------------------------------------------------------------------------



 



     
 
  by the Company to sell shares of Stock and to deliver all or part of the sales
proceeds to the Company in payment of the withholding taxes.
 
   
Corporate Transaction
  Notwithstanding the vesting schedule set forth above, upon the consummation of
a Corporate Transaction, this award will become 100% vested (i) if it is not
assumed, or equivalent awards are not substituted for the award, by the Company
or its successor, or (ii) if assumed or substituted for, upon your Involuntary
Termination within the 12-month period following the consummation of the
Corporate Transaction. Notwithstanding any other provision in this Agreement, if
assumed or substituted for, the award will expire one year after the date of
termination of Service.
 
   
 
  “Involuntary Termination” means termination of your Service by reason of
(i) your involuntary dismissal by the Company or its successor for reasons other
than Cause; or (ii) your voluntary resignation for Good Reason as defined in any
applicable employment or severance agreement, plan, or arrangement between you
and the Company, or if none, then as set forth in the Plan following (x) a
substantial adverse alteration in your title or responsibilities from those in
effect immediately prior to the Corporate Transaction; (y) a material reduction
in your annual base salary as of immediately prior to the Corporate Transaction
(or as the same may be increased from time to time) or a material reduction in
your annual target bonus opportunity as of immediately prior to the Corporate
Transaction; or (z) the relocation of your principal place of employment to a
location more than 35 miles from your principal place of employment as of the
Corporate Transaction or the Company’s requiring you to be based anywhere other
than such principal place of employment (or permitted relocation thereof) except
for required travel on the Company’s business to an extent substantially
consistent with your business travel obligations as of immediately prior to the
Corporate Transaction. To qualify as an “Involuntary Termination” you must
provide notice to the Company of any of the foregoing occurrences within 90 days
of the initial occurrence and the Company shall have 30 days to remedy such
occurrence.
 
   
Retention Rights
  This Agreement does not give you the right to be retained or employed by the
Company (or any Affiliates) in any capacity. The Company (and any Affiliate)
reserve the right to terminate your Service at any time and for any reason.

-4-



--------------------------------------------------------------------------------



 



     
Shareholder Rights
  You do not have any of the rights of a shareholder with respect to the
Restricted Stock Units unless and until the Stock relating to the Restricted
Stock Units has been transferred to you. In the event of a cash dividend on
outstanding Stock, you will be entitled to receive a cash payment for each
Restricted Stock Unit. The Company may in its sole discretion require that
dividends will be reinvested in additional stock units at Fair Market Value on
the dividend payment date, subject to vesting and delivered at the same time as
the Restricted Stock Unit.
 
   
Forfeiture of Rights
  If you should take actions in competition with the Company, the Company shall
have the right to cause a forfeiture of your unvested Restricted Stock Units,
and with respect to those shares of Restricted Stock Units vesting during the
period commencing twelve (12) months prior to your termination of Service with
the Company due to taking actions in competition with the Company, the right to
cause a forfeiture of those vested shares of Stock.
 
   
 
  Unless otherwise specified in an agreement between the Company and you, you
take actions in competition with the Company if you directly or indirectly, own,
manage, operate, join or control, or participate in the ownership, management,
operation or control of, or are a proprietor, director, officer, stockholder,
member, partner or an employee or agent of, or a consultant to any business,
firm, corporation, partnership or other entity which competes with any business
in which the Company or any of its Affiliates is engaged during your employment
or other relationship with the Company or its Affiliates or at the time of your
termination of Service.
 
   
 
  If it is ever determined by the Board that your actions have constituted
wrongdoing that contributed to any material misstatement or omission from any
report or statement filed by the Company with the U.S. Securities and Exchange
Commission, gross misconduct, breach of fiduciary duty to the Company, or fraud,
then the Restricted Stock Units shall be immediately forfeited; provided,
however, that if the Restricted Stock Units has vested within two years prior to
the Board of Directors determination, you shall be required to pay to the
Company an amount equal to the aggregate value of the shares acquired upon such
vesting at the date of the Board determination.

-5-



--------------------------------------------------------------------------------



 



     
Adjustments
  In the event of a stock split, a stock dividend or a similar change in the
Stock, the number of Restricted Stock Units covered by this grant will be
adjusted (and rounded down to the nearest whole number) in accordance with the
terms of the Plan.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the state of
Wyoming, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
 
   
Data Privacy
  In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.
 
   
 
  By accepting these Restricted Stock Units, you give explicit consent to the
Company to process any such personal data. You also give explicit consent to the
Company to transfer any such personal data outside the country in which you are
employed, including, with respect to non-U.S. resident grantees, to the United
States, to transferees who shall include the Company and other persons who are
designated by the Company to administer the Plan.
 
   
Consent to Electronic Delivery
  The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to receive, the Company would be pleased to
provide copies. Please contact [          ] at [          ] to request paper
copies of these documents.
 
   
Electronic Signature
  All references to signatures and delivery of documents in this Agreement can
be satisfied by procedures the Company has established or may establish for an
electronic signature system for delivery and acceptance of any such documents,
including this Agreement. Your electronic signature is the same as, and shall
have the same force and effect as, your manual signature. Any such procedures
and delivery may be

-6-



--------------------------------------------------------------------------------



 



     
 
  effected by a third party engaged by the Company to provide administrative
services related to the Plan.
 
   
The Plan
  The text of the Plan is incorporated in this Agreement by reference.
 
   
 
  This Agreement and the Plan constitute the entire understanding between you
and the Company regarding this grant of Restricted Stock Units. Any prior
agreements, commitments or negotiations concerning this grant are superseded.

     By signing the cover sheet of this Agreement, you agree to all of the terms
and conditions described above and in the Plan.

-7-